Filed 4/1/21 P. v. Gonzalez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F078988
           Plaintiff and Respondent,
                                                                             (Super. Ct. Nos. BF170046A &
                    v.                                                                BF171143A)

    ALEJANDRO JAVIER GONZALEZ,
                                                                                          OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John S. Somers,
Judge.
         J. Edward Jones, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Hill, P.J., Franson, J. and Meehan, J.
       Appointed counsel for defendant Alejandro Javier Gonzalez asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. Although we
granted defendant an extension of time to file a brief, he ultimately did not do so.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm.
                                     BACKGROUND
       On October 18, 2017, defendant, a felon, was stopped by police for riding a
bicycle on the wrong side of the street without proper lighting. In a chase that ensued,
defendant discarded an operational but unloaded handgun. Methamphetamine and a glass
pipe were found on his person.
       On February 1, 2018, defendant robbed an employee at an illegal internet casino at
gunpoint. Police arrived and arrested defendant. His gun was operable and loaded.
       In case No. BF170046A, on January 29, 2019, defendant pled no contest to
possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1);1 count 1) and
misdemeanor resisting arrest (§ 148, subd. (a)(1); count 3). Defendant admitted having
suffered a prior “strike” conviction within the meaning of the “Three Strikes” law
(§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)).
       The same day, in case No. BF171143A, a jury found defendant guilty of robbery
(§ 212.5, subd. (c); count 1), criminal threats (§ 422; count 2), and possession of a
firearm by a felon (§ 29900, subd. (a); count 3). As to count 1, the jury found true the
allegation that defendant personally used a firearm in the commission of the crime
(§ 12022.53, subd. (a)). As to all counts, the jury found not true the allegations that
defendant committed the offenses to benefit a gang (§ 186.22, subd. (b)(1)). In a

1      All statutory references are to the Penal Code.


                                             2.
bifurcated bench trial, the court found true, as to all counts, the allegation that defendant
had suffered a prior strike conviction within the meaning of the Three Strikes law
(§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)) and had suffered a prior serious felony
conviction (§ 667, subd. (a)). The remaining allegations were dismissed.
       On March 14, 2019, the trial court held a sentencing hearing on both cases. The
court denied defendant’s motions to dismiss the firearm use allegation, the prior strike
conviction allegations, and the prior serious felony conviction allegations. The court then
sentenced defendant to a total of 22 years four months in prison.
       In case No. BF171143A, the court imposed six years (three years, doubled
pursuant to the Three Strikes law) on count 1, plus 10 years for personally using a firearm
and five years for the prior serious felony conviction. The court imposed and stayed
four-year terms on both counts 2 and 3 (§ 654).
       In case No. BF170046A, the court sentenced defendant to the agreed-upon
sentence of 16 months in prison (eight months, doubled pursuant to the Three Strikes
law) on count 1, to be served consecutively to the sentence in case No. B171143A. On
count 3, the court imposed a concurrent one-year jail term. The court awarded credits
and imposed various fines and fees in both cases.
       On March 15, 2019, defendant filed a notice of appeal, which we construed to be
an appeal from the judgments in both cases.
       After reviewing the record, we find no arguable error on appeal that would result
in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                              3.